CLEMENS, Senior Judge.
Movant-defendant Michael S. Owens was sentenced to five years in prison. Affirmed on appeal; State v. Owens, 624 S.W.2d 525 (Mo.App.1981).
Defendant now appeals from the summary denial of his pro se motion for post-conviction relief. He contends the trial court erred by failing to appoint counsel to represent him.
Rule 27.26(h) mandated that appointment declaring: “When an indigent prisoner files a pro se motion the court shall immediately appoint counsel to represent the prisoner.... ” By that rule appointed counsel is given leave to amend defendant’s motion. See Fields v. State, 572 S.W.2d 477 (Mo. banc 1978), an appeal from the summary denial of post-conviction relief, holding:
“Accordingly, we reverse and remand this case for appointment of counsel and the opportunity to amend, an opportunity which movant has not had in his efforts to obtain relief under rule 27.26.”
We reverse and remand to the trial court for compliance with Rule 27.26(h).
KAROHL, P.J., and REINHARD and CRANDALL, JJ., concur.